Citation Nr: 1216815	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  09-41 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD), as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from December 1968 to June 1970.  The RO has determined that the Veteran had combat service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Montgomery, Alabama.

The Board notes that during the pendency of the Veteran's appeal, the United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Therefore, the issue of service connection for COPD has been recharacterized on the front page of this decision as service connection for a respiratory disability to include COPD.

In a VA Form 9 dated in May 2008, the Veteran indicated that he wanted to attend a hearing before the Board at the RO.  However, in a subsequent VA Form 9 dated in October 2009, he stated that he did not want a Board hearing.  Thus, his request for a hearing is considered withdrawn.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that he has a respiratory disability due to exposure to chemicals during service, including herbicide exposure.  In the informal hearing presentation, the Veteran's representative cites to two private medical opinion letters as support for the Veteran's claim.  The first, dated in March 2007 from Robert M. Ritchea, M.D., states that the Veteran has been treated for a variety of medical problems including asthma and COPD.  He notes that the Veteran served in Vietnam and was exposed to a variety of chemicals used there, including Agent Orange.  The physician indicates that it has been noted in literature that there is a possible link between such exposure and lung disease.  The second letter, dated in April 2007 from Bahadir Baris, M.D., reports that the Veteran has Stage III COPD and was exposed to Agent Orange during his service in Vietnam.  The physician states that it was his professional opinion that the Veteran should qualify for "disability" due to the severity of his underlying lung disease.  

The Board notes that respiratory disorders, other than cancer of the lung, bronchus, larynx, or trachea, are not among presumptive disorders for the purpose of service connection based on exposure to herbicides.  See 38 C.F.R. § 3.309(e).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

The medical opinions of record are not definitive.  However, they do suggest a possible etiological relationship between current respiratory disability and service.  No VA opinion has been obtained.  Thus, the Board finds that the Veteran should be afforded a VA examination to determine if current respiratory disability is related to service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Also, since the case is being remanded, recent medical records from the Tuskegee and Montgomery VA treatment facilities should be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain and associate with the claims file copies of the Veteran's treatment records for any respiratory disabilities from the Tuskegee and Montgomery VA treatment facilities, dated since October 2010.  

2.  Thereafter, schedule the Veteran for a VA respiratory examination.  Any indicated tests, including X-rays if indicated, should be accomplished.  The examiner should review the claims folder in conjunction with the examination.  

The examiner should identify all respiratory disorders found to be present, i.e., COPD, asthma, bronchitis, etc.

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current respiratory disorder had its clinical onset during service or is related to any in-service disease, event, or injury, to include presumed exposure to herbicides.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.  

4.  Finally, readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

